Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 07/30/2021.
Response to Applicant’s arguments
3. Applicant’s arguments filed with the office on 07/30/2021 were fully considered but found to be non-persuasive. Examiner respectfully disagrees and maintains that, the arguments are directed to amended claim limitations. Please see the rejection below Miyazaki (US 6144201) in view of Miyazaki et al (US 2002/0032376 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103 (a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 
4. Claims 1-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Miyazaki (US 6144201) in view of Miyazaki (US 2002/0032376 A1).

    PNG
    media_image1.png
    494
    444
    media_image1.png
    Greyscale
Regarding independent claim 1, Miyazaki (US 6144201) teaches, A method for creating a maximum intensity projection of a volume of an examination subject, comprising: with a control computer (element 6, figure 1), operating a magnetic resonance (MR) data acquisition scanner in order to execute a computer-controlled acquisition of MR data from a plurality of slices (fig 23), each having a slice thickness of at least 15 mm, of a volume of an examination subject (fig. 5A, line 36, column 11); providing the acquired MR data to a reconstruction computer and, in said reconstruction computer, executing a reconstruction algorithm in order to reconstruct an MR image for each of said slices from said MR data in image space (lines 39-54, column 8), the respective slices having different slice directions (figure 13 A), and producing a maximum intensity projection for each of said slices (lines 39-60, column 8); and providing said maximum intensity projections for each of said slices to a display screen and displaying the respective maximum intensity projections of the respective slices at said display screen (lines 37-40, column 17), with the different slice directions of the respective slices causing the maximum intensity projections to be presented at said display screen from said different directions (lines 23-30, column 18).


    PNG
    media_image2.png
    637
    514
    media_image2.png
    Greyscale
Miyazaki (US 2002/0032376 A1) teaches, The calculation unit 10 receives digital data (also known as original data or raw data) sent from the receiver 8R via the sequencer 5, maps the original data in a Fourier space (also known as a k-space or frequency space) formed in its incorporated memory, and reconstructs the mapped original data into an image in the real space through a two-dimensional or three-dimensional Fourier transform for each set of data. Moreover, the calculation unit performs synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of a plurality of frames and maximum intensity projection (MIP) processing of a plurality of frames of images. Another example of the synthesis is a method by which original data of a plurality of frames are synthesized into a single frame of original data, as they are, with the axes of the frames matched in the Fourier space. Additionally, the addition includes simple addition, averaging, or weighted addition (paragraph [0068]). The storage unit 11 is able to preserve image data produced by the synthesis or subtraction as well as the reconstructed image data. The display unit 12 displays an image. By using the input device 13, an operator is able to provide 
    PNG
    media_image3.png
    533
    662
    media_image3.png
    Greyscale
image (e.g., coronal image) obtained by observing, along a desired direction, blood vessels residing in each of the images (step S86) (paragraph [0182]. The two-dimensional images IM.sub.AR and IM.sub.VE for the arterial and venous phases are displayed on the display unit 12 as shown in FIG. 22, for example, and those image data are stored in the storage unit 11 (step S87) (paragraph [0183]). In addition to displaying the arterial and venous images IM.sub.AR and IM.sub.VE, the systolic and diastolic images IM.sub.sys and IM.sub.dia may be displayed on the same screen to those for the arterial and venous images or on the screens of different monitors from the arterial and venous images (paragraph [0184].
 Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Miyazaki (US 6144201) by incorporating the teachings of Miyazaki et al (US 2002/0032376 A1) for reconstructing mapped data into an image in the real space through a two dimensional or three-dimensional Fourier transform and perform synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of 
One of the ordinary skill in the art would have been motivated to make this modification to process maximum intensity projection (MIP) images, as taught by Miyazaki et al (US 2002/0032376 A1).

Regarding dependent claim 2, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 1.
Miyazaki (US 6144201) further teaches, operating said MR data acquisition scanner in order to execute said computer-controller acquisition of said MR data with an echo time that is larger than 400 ms (fig. 6).

Regarding dependent claim 3, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 1.
Miyazaki (US 6144201) further teaches, operating said MR data acquisition scanner in order to execute said computer-controlled acquisition of said MR data with T2 preparation (lines 35-39, column 2).
 
Regarding dependent claim 4, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 1.
Miyazaki (US 6144201) further teaches, operating said MR data acquisition scanner in order to execute said computer-controlled acquisition of said MR data so as to acquire said MR 

Regarding dependent claim 5, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 1.
Miyazaki (US 6144201) further teaches, with said computer, operating said MR data acquisition scanner to execute a computer-controlled acquisition of an overview image of the examination subject (figures 23, 13 and 15; lines 32-44, column 7); in said computer, executing a planning procedure wherein said slices are superimposed at respective planned positions on the volume of the examination subject in the overview image (figures 23, 13 and 15; lines 32-44, column 7); in said computer, starting from said planned positions of said slices, determining a number of said slices and a new planned position of said number of said slices (lines 29-63, column 11); and operating said MR data acquisition scanner to acquire said MR data from said number of said slices at said new planned positions of said slices (figures 8 and 9), and reconstructing the MR images and displaying the maximum intensity projections according to said number and said newly planned positions of said slices (lines 61-67, column 14).
 
Regarding dependent claim 6, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 5.
Miyazaki (US 6144201) further teaches displaying the planned positions of each of said slices together with said overview image at said display screen (figures 23, 13 and 15), with said slices being represented at said display screen as overlapping rectangles situated around a 

Regarding dependent claim 7, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 5.
Miyazaki (US 6144201) further teaches, in said computer, executing a planning procedure in which each of said slices is displayed superimposed on said volume of the examination subject in said overview image (figure 23, 13 and 15; lines 32-44, column 7), with only one of said slices being presented as a rectangle together with a circle, around which said slices rotate with one axis of rotation that is common to all of the slices (figure 23, 13 and 15, lines 3-30, column 18), said one axis of rotation intersecting each slice centrally perpendicularly to the slice direction of the respective slice (figure 23, 13 and 15), and displaying a marking on said circle for each slice that is not displayed, but is planned (figure 25, lines 24-46, column 23).

Regarding dependent claim 8, Miyazaki (US 6144201) and Miyazaki (US 2002/0032376 A1) teach a method as claimed in claim 7.
Miyazaki (US 6144201) further teaches, in said computer, determining an action to be taken dependent on said marking and, dependent on said action, displaying only one slice that relates to said marking, together with said overview image, said circle, said axis of rotation and said marking (figures 23, 25, 13 and 15, lines 24-46, column 23).


    PNG
    media_image1.png
    494
    444
    media_image1.png
    Greyscale
Regarding independent claim 9, Miyazaki (US 6144201) teaches, an MR data acquisition scanner (element 5, figure 1); a control computer (element 6, figure 1) configured to operate said MR data acquisition scanner in order to execute a computer-controlled acquisition of MR data from a plurality of slices (figure 23), each having a slice thickness of at least 15 mm, of a volume of an examination subject (fig. 5A, line 36, column 11); a reconstruction computer configured to execute a reconstruction algorithm in order to reconstruct an MR image for each of said slices from said MR data in image space (lines 39-54, column 8), the respective slices having different slice directions (figure 13 A), and to produce a maximum intensity projection for each of said slices (lines 39-60, column 8); and said reconstruction computer being configured to provide said maximum intensity projections for each of said slices to a display screen and to display the respective maximum intensity projections of the respective slices at said display screen (lines 37-40, column 17), with the different slice directions of the respective slices causing the maximum intensity projections to be presented at said display screen from said different directions (lines 23-30, column 18).
Regarding the newly introduced limitations, two-dimensional slices in image space and reconstruct an MR image for each of said two-dimensional slices from said MR data in image space, the respective two-dimensional slices having different slice directions in image space, and producing a maximum intensity projection for each of said two-dimensional slices in the respective slice directions. 

    PNG
    media_image4.png
    744
    599
    media_image4.png
    Greyscale
Miyazaki (US 2002/0032376 A1) teaches, The calculation unit 10 receives digital data (also known as original data or raw data) sent from the receiver 8R via the sequencer 5, maps the original data in a Fourier space (also known as a k-space or frequency space) formed in its incorporated memory, and reconstructs the mapped original data into an image in the real space through a two-dimensional or three-dimensional Fourier transform for each set of data. Moreover, the calculation unit performs synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of a plurality of frames and maximum intensity projection (MIP) processing of a plurality of frames of images. Another example of the synthesis is a method by which original data of a plurality of frames are synthesized into a single frame of original data, as they are, with the axes of the frames matched in the Fourier space. Additionally, the addition includes simple addition, averaging, or weighted addition (paragraph [0068]). The storage unit 11 is able to preserve image data produced by the synthesis or subtraction as well as the reconstructed image data. The display unit 12 displays an image. By using the input device 13, an operator is able to provide with the host computer 6 parameter information for selecting desired synchronization timing, scan conditions, a pulse sequence, and information about processing image synthesis and subtraction (paragraph [0069]). After the above subtractions, the calculation unit 10 proceeds to perform MIP (maximum intensity projection) processing for each of the arterial phase image 
    PNG
    media_image5.png
    472
    587
    media_image5.png
    Greyscale
residing in each of the images (step S86) (paragraph [0182]. The two-dimensional images IM.sub.AR and IM.sub.VE for the arterial and venous phases are displayed on the display unit 12 as shown in FIG. 22, for example, and those image data are stored in the storage unit 11 (step S87) (paragraph [0183]). In addition to displaying the arterial and venous images IM.sub.AR and IM.sub.VE, the systolic and diastolic images IM.sub.sys and IM.sub.dia may be displayed on the same screen to those for the arterial and venous images or on the screens of different monitors from the arterial and venous images (paragraph [0184].
 Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Miyazaki (US 6144201) by incorporating the teachings of Miyazaki et al (US 2002/0032376 A1) for reconstructing mapped data into an image in the real space through a two dimensional or three-dimensional Fourier transform and perform synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of a plurality of frames and maximum intensity projection (MIP) processing of a plurality of frames of images.
One of the ordinary skill in the art would have been motivated to make this modification to process maximum intensity projection (MIP) images, as taught by Miyazaki et al (US 2002/0032376 A1).

    PNG
    media_image1.png
    494
    444
    media_image1.png
    Greyscale
Regarding independent claim 10, Miyazaki (US 6144201) teaches,  A non-transitory, computer-readable data storage medium (element 11, figure 1)  encoded with programming instructions (lines 32-65, column 7, lines 39-49, column 8), said storage medium being loaded into a computer system of the MR apparatus, said computer system comprising a control computer and a reconstruction computer (lines 39-49, column 8), and said programming instructions causing said computer system to: operate a magnetic resonance (MR) data acquisition scanner in order to execute a computer-controlled acquisition of MR data from a plurality of slices (figure 23), each having a slice thickness of at least 15 mm, of a volume of an examination subject (fig. 5A, line 36, column 11); execute a reconstruction algorithm in order to reconstruct an MR image for each of said slices from said MR data  in image space (lines 39-54, column 8), the respective slices having different slice directions (figure 13 A), and producing a maximum intensity projection for each of said slices (lines 39-60, column 8); and display the respective maximum intensity projections of the respective slices at a display screen (lines 37-40, column 17), with the different slice directions of the respective slices causing the maximum intensity projections to be presented at said display screen from said different directions (lines 23-30, column 18).
Regarding the newly introduced limitations, two-dimensional slices in image space and reconstruct an MR image for each of said two-dimensional slices from said MR data in image space, the respective two-dimensional slices having different slice directions in image space, and 

    PNG
    media_image6.png
    568
    457
    media_image6.png
    Greyscale
Miyazaki (US 2002/0032376 A1) teaches, The calculation unit 10 receives digital data (also known as original data or raw data) sent from the receiver 8R via the sequencer 5, maps the original data in a Fourier space (also known as a k-space or frequency space) formed in its incorporated memory, and reconstructs the mapped original data into an image in the real space through a two-dimensional or three-dimensional Fourier transform for each set of data. Moreover, the calculation unit performs synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of a plurality of frames and maximum intensity projection (MIP) processing of a plurality of frames of images. Another example of the synthesis is a method by which original data of a plurality of frames are synthesized into a single frame of original data, as they are, with the axes of the frames matched in the Fourier space. Additionally, the addition includes simple addition, averaging, or weighted addition (paragraph [0068]). The storage unit 11 is able to preserve image data produced by the synthesis or subtraction as well as the reconstructed image data. The display unit 12 displays an image. By using the input device 13, an operator is able to provide with the host computer 6 parameter information for selecting desired synchronization timing, scan conditions, a pulse sequence, and information about processing image synthesis and subtraction (paragraph [0069]). 
    PNG
    media_image7.png
    415
    516
    media_image7.png
    Greyscale
obtained by observing, along a desired direction, blood vessels residing in each of the images (step S86) (paragraph [0182]. The two-dimensional images IM.sub.AR and IM.sub.VE for the arterial and venous phases are displayed on the display unit 12 as shown in FIG. 22, for example, and those image data are stored in the storage unit 11 (step S87) (paragraph [0183]). In addition to displaying the arterial and venous images IM.sub.AR and IM.sub.VE, the systolic and diastolic images IM.sub.sys and IM.sub.dia may be displayed on the same screen to those for the arterial and venous images or on the screens of different monitors from the arterial and venous images (paragraph [0184].
 Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Miyazaki (US 6144201) by incorporating the teachings of Miyazaki et al (US 2002/0032376 A1) for reconstructing mapped data into an image in the real space through a two dimensional or three-dimensional Fourier transform and perform synthesis and subtraction (weighted subtraction is included) with data of images, according to its necessity. The synthesis includes pixel-by-pixel addition of image data of a plurality of frames and maximum intensity projection (MIP) processing of a plurality of frames of images.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858